DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on August 5, 2022.
Claim 1, 3–6, 8, 10–12, 15–17, 19, and 20 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 5, 2022 has been entered.
Response to Amendment
The amendment filed August 5, 2022 has been entered.  Claims 1–20 remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statements submitted on August 5, 2022 and November 7, 2022 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–15 are directed to a machine (“A system”), and claims 16–20 are directed to a process (“A method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving, from a client associated with a client account, first data indicating a business and a client-defined vendor grouping associated with a vendor account, the client-defined vendor grouping indicating an intellectual-property infringement related obligation associated with the vendor account;
receiving, from a vendor associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification indicating an annual revenue of the business;
determining . . . a threshold coverage value corresponding to the intellectual- property infringement related obligation based at least in part on the first data and the second data, the threshold coverage value indicating, for vendors associated with the client-defined vendor grouping and having the annual revenue, an insurance coverage value that is beneficial for satisfying contractual obligations associated with the client;
identifying, . . . based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts that are different from the client account, the previous contracts being indicative of a current insurance coverage associated with the intellectual-property infringement related obligation;
determining, . . . based at least in part on the threshold coverage value and the current insurance coverage indicated by the previous contracts, a level of compliance associated with the intellectual-property infringement related obligation; and
 . . . indicating the level of compliance.
The claims, therefore, recite determining a coverage amount and contract compliance, which is the abstract idea of certain methods of organizing human activity because they recite a commercial interaction and the fundamental economic practices of mitigating risk and insurance.  
The judicial exception recited above is not integrated into a practical application.  The additional elements of the claims are various generic technologies and computer components to implement this abstract idea (“processors”, “computer-readable media”, “insurance component”, “graphical user interface (GUI)”, “computing device”, and “compliance component”).  These additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive data and determine a value.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  Furthermore,  the claims also recite “generating a graphical user interface (GUI) configured to display . . ., the GUI indicating the level of compliance”.  This additional limitation fails to integrate the claims into a practical application because merely displaying a result on a graphical user interface amounts to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Because the invention is merely reciting insignificant extra-solution activity, the judicial exception is not integrated into a practical application.  Thus, the limitations of claim 1, in combination, are not integrated into a practical application.
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in combination are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, the additional elements do not recite significantly more than the judicial exception.  And, displaying a result on a graphical user interface also fails to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).  Because the invention is merely reciting well-understood, routine, and conventional activity, the additional elements do not recite significantly more than the judicial exception.  Thus, claim 1 is not patent eligible.
Independent claims 8 and 16 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above (“processors”, “computer-readable media”, “insurance component”, “compliance component”, “graphical user interface (GUI)”, and “computing device”).  The only differences are that the features of claim 1 are performed by another system in claim 8 and implemented by a method in claim 16.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 16 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 1 and 8 by further specifying  how it is determined—“based at least in part on the litigation exposure associated with the industry”.  
For claims 3–6, 10–13, 15, 17, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying on the graphical user interface whether or not the threshold coverage has been satisfied.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 12, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving additional insurance coverage information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 6 and 13, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite providing an insurance policy with the insurance coverage, which is the abstract idea of certain methods of organizing human activity because they recite a commercial interaction and the fundamental economic practices of mitigating risk and insurance.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7, 14, and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 1, 8, and 16 by further specifying how the vendor grouping is determined—“based at least in part on the fourth data”.
For claims 15 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 8 and 16 by further specifying an additional determination—“that a second insurance coverage value . . . does not satisfy the threshold coverage value” and “at a second time, that the insurance coverage value does not satisfy the threshold coverage value”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al., U.S. Patent App. No. 2021/0158451 (“Blazek”) in view of Wilson, U.S. Patent App. No. 2005/0049891 (“Wilson”); and Cullen, III, U.S. Patent App. No. 2003/0212604 (“Cullen”).
For claim 16, Blazek teaches:
A method comprising (¶ 25: example method): . . .
determining, by an insurance component and based at least in part on the first data and the second data, a threshold coverage value corresponding to the insurable obligation based at least in part on the first data and the second data and indicating an insurance coverage value that satisfies contractual obligations associated with the vendor grouping and the business classification (¶ 87–89: coverage limits based on business and historic information) . . ..
Blazek does not teach: receiving, from a first entity associated with a client account, first data defining a vendor grouping including a vendor account and indicating a business associated with the vendor account, the vendor grouping indicating an insurable obligation associated with the vendor account; receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account; identifying, by the insurance component and based at least in part on the vendor account, an indication of current insurance coverage associated with the insurable obligation; determining, by the insurance component, a level of compliance associated with the insurable obligation based at least in part on the indication of the current insurance coverage and the threshold coverage value; and generating a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance associated with the insurable obligation.
Wilson, however, teaches:
receiving, from a first entity associated with a client account, first data defining a vendor grouping . . ., the vendor grouping indicating an insurable obligation associated with the vendor account (¶ 29: supplier data including their compliance with insurance premiums);
receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account (¶ 29, 40: information or report on supplier's financial strength);
determining, by the insurance component, a level of compliance associated with the insurable obligation based at least in part on the indication of the current insurance coverage and the threshold coverage value (¶ 31: compliance information used to verify compliance); and
generating a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance associated with the insurable obligation (¶ 34, 37: graphical user interface displaying compliance result to customer or supplier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
The combination of Blazek and Wilson does not teach: defining a vendor grouping including a vendor account and indicating a business associated with the vendor account; and identifying, by the insurance component and based at least in part on the vendor account, an indication of current insurance coverage associated with the insurable obligation.
	Cullen, however, teaches:
defining a vendor grouping including a vendor account and indicating a business associated with the vendor account (¶ 41: vendor categorized by business type); and
identifying, by the insurance component and based at least in part on the vendor account, an indication of current insurance coverage associated with the insurable obligation (¶ 72–76, 114: various insurance coverage information for identified vendor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 18, Blazek, Wilson, and Cullen teach all the limitations of claim 16 above, and Blazek further teaches:
The method of claim 16, further comprising: identifying fourth data indicating at least one of: the business associated with the vendor account; an industry associated with the vendor account; a product associated with the vendor account; and a client-specific grouping created by the client account (¶ 27: business information can include business or industry information); and
wherein the predefined vendor grouping is based at least in part on the fourth data (¶ 51–52: industries grouped by business information).
For claim 19, Blazek, Wilson, and Cullen teach all the limitations of claim 16 above, and Cullen further teaches:
The method of claim 16, further comprising: identifying, based at least in part on the vendor grouping, a coverage template associated with the insurable obligation, the coverage template including the threshold coverage value (¶ 118: industry minimum insurance standard);
determining, based at least in part on the vendor account, that the current insurance coverage includes the insurance coverage value associated with the insurable obligation that satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display a first indication that the insurance coverage value associated with the insurable obligation satisfies the threshold coverage value associated with the insurable obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 20, Blazek, Wilson, and Cullen teach all the limitations of claim 19 above, and Cullen further teaches:
The method of claim 19, wherein determining that the current insurance coverage includes the insurance coverage value that satisfies the threshold coverage value comprises: determining, at a first time, that the insurance coverage value satisfies the threshold coverage value, and the method further comprising: determining, at a second time, that the current insurance coverage includes the insurance coverage value that does not satisfy the threshold coverage value, wherein the first time is before the second time (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements; ¶ 153: qualification information later not meet criteria); and
causing, at the second time and based at least in part on determining, at the second time, that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display a second indication that the level of compliance is insufficient to meet contractual obligations associated with the client based at least in part on the insurance coverage value at the second time (¶ 97, 106, 153: if information not approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on August 5, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not fall into any of the enumerated groupings and therefore do not recite any abstract idea.  Applicant explains that the various information is received separately from the client and vendor, which allows for determination of the insurable obligation.  Applicant further explains that previous contract data is also leveraged to determine a level of compliance.  Finally, Applicant explains that a graphical user interface (“GUI”) displays an indication of compliance that changes over time to reflect a real-time level of compliance, and argues that these limitations therefore go beyond mental processes because the claims cannot be performed in the human mind.  Even if the claims go beyond mental processes, however, Applicant has not explained why the claims do not fall into the enumerated grouping of certain methods of organizing human activity.  These features of the claimed invention highlighted by Applicant instead actually recite analyzing compliance with an insurable obligation to determine a coverage value that is beneficial.  The claims therefore do fall within the grouping of certain methods of organizing human activity because they relate to a commercial interaction, mitigating risk, and insurance.  The additional use of a GUI is an implementation of this abstract idea through the use of technology, and is therefore addressed under the next steps of the analysis.  Thus, claims 1–20 do recite an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application.  Applicant explains that the claims provide a novel functionality for generating data indicating both whether a vendor is compliant and to what level they are compliant with contracts.  This allows clients to determine which vendors are most compliant and assess levels of risk exposure from entering into contracts.  Applicant therefore argues that the claims recite an improvement to the functioning of contractual compliance processing systems, including identifying past contracts to determine a level of compliance.  These improvements recited by Applicant, however, are improvements to the abstract idea of determining contract compliance.  The claims then merely use the technology recited in the claims to make this compliance determination more efficient, rather than improving the technology itself in any way.  Thus, claims 1–20 do not include additional elements sufficient to integrate the judicial exception into a practical application.  
Finally, Applicant argues that the claims recite significantly more than the abstract idea because a prima facie case of patent ineligibility has not been established under 35 U.S.C. 101.  Applicant explains the standard for supporting a conclusion that an additional element is not well-understood, routine, or conventional, and argues that Examiner has not satisfied this burden in the rejection under 35 U.S.C. 101.  See Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision, USPTO Memo (April 19, 2018) (“Berkheimer Memo”).  Although Applicant is correct about the requirements under the Berkheimer Memo, these standards are only required when establishing that an additional element is well-understood, routine, or conventional in the Step 2B analysis under the current guidelines.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 56 n. 36 (Jan. 7, 2019) (“2019 PEG”).  The analysis under Step 2A Prong Two does not evaluate whether additional elements are well-understood, routine, or conventional, so the Berkheimer Memo requirements need not be considered for this step.  See 2019 PEG, 84 Fed. Reg. 50, 55.  Furthermore, the Step 2A Prong Two considerations need not be reevaluated under Step 2B, unless the additional elements are concluded to be directed to insignificant extra-solution activity.  See 2019 PEG, 84 Fed. Reg. 50, 56.  Thus, it is not even necessary to consider whether the additional elements are well-understood, routine, or conventional because merely applying an abstract idea to a computer, as established in Step 2A Prong Two, cannot provide an inventive concept, as required under Step 2B.  See MPEP 2106.05(f).  The prima facie case of patent ineligibility therefore has been established because the rejection under 35 U.S.C. 101 clearly outlines the abstract idea and the generic computer components used to implement that abstract idea, and the rejection then explains that the invention as a whole merely uses those computer components to implement the abstract idea of determining contract compliance and a coverage amount.  And, merely applying the abstract idea to generic computer technology cannot provide an inventive concept.  Furthermore, the step of merely displaying the result on a GUI also cannot provide an inventive concept because, as discussed in the rejection under 35 U.S.C. 101 above, the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).  Thus, claims 1–20 do not include additional elements sufficient to amount to significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 16 and 18–20 have been considered but are not persuasive because the arguments do not apply to the limitations in claim 16.
Applicant argues that claims 16 and 18–20 are allowable for the same reasoning as in claim 8.  The limitations in claim 8 referred to by Applicant, however, are not recited in claims 16 and 18–20.  The combination of  Blazek (U.S. Patent App. No. 2021/0158451), Wilson (U.S. Patent App. No. 2005/0049891), and Cullen, III (U.S. Patent App. No. 2003/0212604) therefore discloses all the limitations of these claims, as discussed further in the rejection under 35 U.S.C. 103 above.  Thus, Applicant’s arguments with respect to claims 16 and 18–20 are not persuasive.

The rejections of claims 1–15 and 17 under 35 U.S.C. 103 have been withdrawn in light of Applicant’s amendments and arguments.  The following limitations of claim 8 are not taught by the previously cited prior art:
identifying, by the insurance component and based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts that are different from the client account, the previous contracts being indicative of a current insurance coverage associated with the insurable obligation; and
determining, by a compliance component associated with the system and based at least in part on the threshold coverage value and the current insurance coverage indicated by the previous contracts, a level of compliance associated with the insurable obligation.
The prior art reference of record that is most closely related to the claim limitation recited above is Wilson, which discusses determining a supplier’s level of compliance.  Wilson, however, discusses identifying contract terms to determine supplier compliance, but does not disclose analyzing contracts with different client accounts and using that information to determine a level of compliance for an insurable obligation.  And, no reference could be found for determining compliance for an insurable obligation in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claim 1 and dependent claim 17 include substantially the same features as claim 8.  Accordingly, the prior rejections of claims 1–15 and 17 under 35 U.S.C. 103 have been withdrawn.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Hendershot, U.S. Patent App. No. 2003/0050804, discloses contract compliance monitoring for insurance claims.  
Ramesh Babu, U.S. Patent App. No. 2015/0106118, discloses a contract compliance module for multiple vendors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696